388 U.S. 906
87 S. Ct. 2117
18 L. Ed. 2d 1346
CONTINENTAL OIL COMPANY and Midhurst Oil  Corporation, petitioners,v.FEDERAL POWER COMMISSION.
No. 1274.
The SUPERIOR OIL COMPANY, petitioners,

1
v.


2
FEDERAL POWER COMMISSION.


3
No. 1287.

NEW MEXICO AND TEXAS, petitioners,

4
v.


5
FEDERAL POWER COMMISSION.


6
No. 1291.


7
SUN OIL COMPANY, petitioner,


8
v.


9
FEDERAL POWER COMMISSION et al.


10
No. 1292.

CALIFORNIA and Public Utilities Commission of

11
California, petitioners,


12
v.


13
SKELLY OIL COMPANY et al.


14
No. 1293.

HUNT OIL COMPANY et al., petitioners,

15
v.


16
FEDERAL POWER COMMISSION.


17
No. 1294.


18
PACIFIC GAS AND ELECTRIC COMPANY et al., petitioners,


19
v.


20
SKELLY OIL COMPANY et al.


21
No. 1295.

Perry R. BASS et al., petitioners,

22
v.


23
FEDERAL POWER COMMISSION.


24
No. 1302.

FEDERAL POWER COMMISSION, petitioner,

25
v.


26
SKELLY OIL COMPANY et al.


27
No. 1342.

CITY OF LOS ANGELES, petitioner,

28
v.


29
SKELLY OIL COMPANY et al.


30
No. 1412.

Supreme Court of the United States
June 12, 1967

31
These cases will hereafter be referred to collectively as the 'Permian Basin Area Rate Cases.' Motions to supplement petitions in Nos. 1293 and 1295 granted. Petitions for writs of certiorari to the United States Court of Appeals for the Tenth Circuit granted and cases consolidated for oral argument, eight hours being assigned for the hearing of these cases and any other cases which may be granted with respect to the 'Permian Basin Area Rate Cases.' Such time is to be divided among the parties with four hours allotted to those supporting the order of the Federal Power Commission and four hours to those attacking such order, the division of time among counsel on each side to be settled among themselves. The briefs of those parties supporting the order of the Federal Power Commission shall be filed on or before August 25, 1967, and of those attacking such order shall be filed on or before October 9, 1967.


32
Bruce R. Merrill, Joseph C. Johnson, and Thomas H. Burton, for Continental Oil Co.


33
Cecil N. Cook, for Midhurst Oil Corp.


34
Murray Christian and H. W. Varner, for Superior Oil Co.


35
Crawford C. Martin, Atty. Gen., George M. Cowden, First Asst. Atty. Gen., Houghton Brownlee, Jr., Linward Shivers and C. Daniel Jones, Jr., Asst. Attys. Gen., and A. J. Carubbi, Jr., for the State of Texas.


36
Boston E. Witt, Atty. Gen., and William J. Cooley, Special Asst. Atty. Gen., for the States of New Mexico and Texas.


37
Robert E. May and Louis Flax, for Sun Oil Co.


38
Paul W. Hicks, Robert W. Henderson and Donald K. Young, for Hunt Oil Co. and others.


39
Frederick T. Searls, for Pacific Gas & Electric Co.


40
John Ormasa, for Pacific Lighting Service & Supply Co. and others.


41
J. Evans Attwell and W. H. Drushel, Jr., for as § and others.


42
Solicitor General Marshall, Ralph S. Spritzer, Richard A. Posner, Richard A. Solomon and Peter H. Schiff, for the Federal Power Commission.


43
Roger Arnebergh, for the City of Los Angeles.


44
Mary Moran Pajalich and J. Calvin Simpson, for the State of California and the Public Utilities Commission of California.


45
Oliver L. Stone and Thomas G. Johnson, for Shell Oil Co.


46
Warren M. Sparks and Donald R. Arnett, for Gulf Oil Corp. and others.


47
Kenneth Heady and John R. Rebman, for Phillips Petroleum Co.


48
Joseph W. Morris and Edwin S. Nail, for Amerada Petroleum Corp.


49
Homer E. McEwen, Jr., for Sunray DX Oil Co.


50
Charles E. McGee and John T. Ketcham, for Sinclair Oil & Gas Co.


51
Francis R. Kirkham and Justin R. Wolf, for Standard Oil Co. of Texas.


52
William K. Tell, Jr., for Texaco, Inc.


53
J. P. Hammond, T. C. McCorkle, William H. Emerson and Carroll L. Gilliam, for Pan American Petroleum Corp.


54
Carroll L. Gilliam, for Mobil Oil Corp. and others.


55
Hawley C. Kerr and Sherman S. Poland, for Skelly Oil Co.


56
Clayton L. Orn, Joseph F. Diver and Jack Fariss, for Marathon Oil Co.


57
Martin Erck and Bernard A. Foster, Jr., for Humble Oil & Refining Co.


58
Stuart J. Scott and Bernard A. Foster, Jr., for Atlantic Richfield Co.


59
Graydon E. Luthey, for Cities Service Oil Co. and others.


60
Jerome M. Alper, for Reef Corp.


61
Oscar J. Cadwallader, Jr., for Tidewater Oil Co.


62
Richard F. Remmers, for Sohio Petroleum Co.


63
Bernard A. Foster, Jr., and James D. McKinney, Jr., for Dorchester Gas Producing Co. and others.


64
June 12, 1967.